Citation Nr: 0615622	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  04-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to service-connected right knee disability.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
2005, the veteran testified before the Board at a hearing 
that was held at the RO.


REMAND

The veteran claims entitlement to service connection for 
heart disease as secondary to service connected right knee 
disability.  His claims folder includes medical commentary 
that his engaging in a regular aerobic exercise program may 
be beneficial to his heart disease, see Clinic Record from 
Ronald F. Yatteau, M.D., dated July 27, 1998, and opinion 
from a private physician that the veteran cannot exercise due 
to bilateral knee disease.  See Letter from Steven K. Morgan, 
M.D., dated August 28, 2000.  The record reflects that the 
veteran first had a myocardial infarction in 1991 ultimately 
receiving treatment at a VA Hospital.  See Clinic Record from 
Dr. Yatteau dated July 27, 1998.  These VA records are not 
associated with the claims folders, and must be obtained 
prior to any further adjudication of the claim.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is obligated to 
obtain pertinent treatment records of medical records 
generated by its agency).  Upon receipt of any additional 
records, the Board finds that medical opinion concerning 
whether the veteran's heart disease has been caused by or 
aggravated by service connected right knee disability is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).

The veteran recently testified to an increased severity of 
right knee symptoms since his last VA examination in October 
2002.  In particular, he described symptoms of right knee 
instability with give-way episodes occurring on a monthly 
basis.  The Board finds that current VA examination, based 
upon benefit review of the claims folder and including an 
assessment of functional loss of use of the right knee during 
flare-ups of disability, is also necessary to decide the 
case.  See VAOPGCPREC 11-95 (Apr. 7, 1995); 38 C.F.R. §§ 
4.40, 4.45 (2005).  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Contact the veteran and request the 
following:
      a) clarification as to the VA facility 
that treated him for his heart disease in 
1991; and
      b) his authorization to obtain records 
of his private providers of medical 
treatment since 1998, to include Drs. Ronald 
F. Yatteau and Steven K. Morgan.

2.  Obtain the following records in the 
possession of a federal agency:
      a) complete VA clinic records from the 
Lexington, Kentucky VA Medical Center (VAMC) 
since January 2005; and 
      b) any additional records identified by 
the veteran concerning his VA treatment for 
heart disease in 1991.

2.  Thereafter, schedule the veteran for 
appropriate examination for the purpose of 
determining the nature and severity of his 
right knee disability.  The claims folder 
must be made available to the examiner for 
review.  After physically evaluating the 
veteran, the medical examiner should address 
the following questions, to the best of 
his/her medical knowledge:
      a) What are the veteran's range of 
motion findings in extension and flexion of 
the right knee?
      b) Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the right knee joint?  If 
feasible the examiner should portray any 
additional functional limitation of the right 
knee due to these factors in terms of degrees 
of additional loss of motion.  If not 
feasible, this should be stated for the 
record together with the rationale.  If the 
veteran does not have pain or any of the 
other factors, that fact should be noted in 
the file; and
      c) Does the veteran have any recurrent 
instability or lateral subluxation of the 
right knee?  If so, the examiner should 
describe whether such instability or 
subluxation slight, moderate, or severe in 
degree?  

The reasoning for the opinions expressed should be 
fully set forth.  The examination report should 
reflect that such a review was conducted.

3.  Additionally, schedule the veteran for 
appropriate examination in order to whether 
the veteran's heart disease has been caused 
by or aggravated by service connected right 
knee disability.  The claims folder must be 
made available to the examiner for review.  
After physically evaluating the veteran, the 
medical examiner should address the 
following questions, to the best of his/her 
medical knowledge:
      a) is it at least as likely as not that 
(probability of 50% or greater) that the veteran's 
service connected right knee disability caused 
and/or aggravated his current cardiovascular 
disorder(s);
      b) if no direct relationship is found, is it 
at least as likely as not that (probability of 50% 
or greater) that the cardiovascular disorder(s) 
has become more severe as a result of service 
connected right knee disability?

The reasoning for the opinions expressed should be 
fully set forth.  The examination report should 
reflect that such a review was conducted.

4.  Thereafter, readjudicate the claims on appeal.  
If any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC) and an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


